NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ABSOLUTE SOFTWARE, INC. AND
ABSOLUTE SOFTWARE CORPORATION,
Plain,tiffs-Appellants,
V.
STEALTH SIGNAL, INC. AND
COMPUTER SECURITY PRODUCTS, INC.,
Defendan,ts-Cr0ss-Appellcmts.
2010-1503, -1504
Appea1s from the United States District Court for the
S0uthern District of Texas in case n0. 05-CV-1416, Senior
Judge Ewing Wer1ein, Jr.
ON MOTION
ORDER
Up0n consideration of Absolute Software, Inc. and Ab-
solute S0ftWare Corporati0n’s unopposed motion to with-
draw their previously f1led brief and file a substitute brief,
IT ls ORDERED THAT:
The motion is granted

A_ssoLUTE soFTWARE v. sTEALTH s1eNAL
FoR THE CoURT
2
 1 2  /s/ Jan Horba1y
Date J an Horba1y
cc: Marc A. Fenster, Esq.
S
J. Christopher Reyno1ds, Esq.
C1erk
FlL£D
us c0uRT 0F APPEAis ma
ms FEnEaAL cmcu\T
JAN 12 2011
lAN H9RBALY
CLERK